DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse in the reply filed August 8, 2022 is respectfully acknowledged.
Status of the Claims
Claims 1–17 are pending. Per Applicant’s election, claim 9 is withdrawn from consideration for being directed to a non-elected invention. Claims 2, 7, 8, 10, and 14–17 stand withdrawn. In total, claims 1, 3, 5, 6, and 11–13 are the subject of this Office Action.
Claim Objection
Claim 1 recites “wherein the housing is end plate” where --wherein the housing is an end plate-- should be.
Additionally, each of the claims begin with “Capacitive electrode” where either --A capacitive electrode-- or --The capacitive electrode-- should be.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 5, 6, and 11–13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “such as”. The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For at least this reason, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 11 recites the limitation “wherein a gel layer is provided”. However, claim 1 already recites a gel layer. That being said, it is unclear whether or not the claim is requiring an additional gel layer.
Claim 12 recites the limitation “preferably”. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). In addition, the claim recites the limitation “the opening in the capacitive layer”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “preferably”. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, and 11–13 are rejected under 35 U.S.C. 103 as being unpatentable over Vermaas1 in view of Andelman.2
With respect to claim 1, the following analysis applies.
Overview of Vermaas
Vermaas discloses an energy generating system using capacitive electrodes. (Vermaas Title; Abstract; see also FIG. 2 (showing capacitive electrodes 4 and 24).) Vermaas teaches that each of its capacitive electrodes are embedded, respectively, in end plates. (Id. ¶ 51.) Vermaas further teaches that its capacitive electrodes can comprise: (1) a titanium mesh coated with platinum; and (2) carbon—viz., Norit DLC super 30—on the mesh. Here the titanium mesh coated with platinum is interpreted to be a current feeder; and the carbon on the mesh is interpreted to be a current feeder. (Vermaas ¶ 51.) Also, each end plate is interpreted as an electrode housing comprising a number of housing walls
In view of the foregoing, the following additional interpretations apply. At the outset, for simplification, Examiner will refer to a single end plate of Vermaas. With this in mind, based on Vermaas’ teachings, this end plate comprises a capacitive electrode embedded therein. (Vermaas ¶ 51.) Here the end plate is interpreted to be an electrode housing comprising a number of walls that enclose a housing space. The end plate is also interpreted as comprising an opening (located at the outermost surface in which the capacitive electrode is embedded) that is operatively connected to the housing space. This opening is interpreted as being configured to positioned adjacent an end membrane of a membrane stack. (See Vermaas FIG. 2 (suggesting that the opening of an end plate faces towards the membrane stack defined by the repeating instances of membranes 10 and 18).)
The capacitive layer (i.e., carbon layer) is considered to be positioned in the housing space: since it is embedded in the end plate. For at least the same reasons, the current feeder is considered to be positioned in the housing space. (Id.) In addition, the current feeder is interpreted to be in electrical contact with the capacitive layer: since, inter alia, Vermaas teaches that the mesh and the carbon are physically in contact during operation of the capacitive electrode. (Vermaas ¶ 51.) Lastly, the housing is interpreted to be an end plate of a membrane-based device. (See Vermaas FIG. 2 (showing items 4 and 24 being part of a membrane-based device 34).)
Claim elements not expressly taught or suggested by Vermaas
Vermaas does not appear to specify the claimed gel layer.
Gel layer
Andelman teaches a protective layer for preventing electrode short circuits and providing containment for unattached molecules. (Andelman ¶ 114; see also FIG. 2 (showing protective layer 14)). Andelman further teaches that its protective layer can also function as a binder that holds together electrode materials or particles. (Id. ¶ 100.) The protective layer can be a gel layer. (Id. ¶¶ 100, 114.) Also, this gel layer can be: (1) provided in or adjacent to the top of an outermost surface such that the gel layer seals said outermost surface (See Andelman FIG. 2 (depicting a protective layer 14 at the top of cell 11)); or (2) positioned near a bottom portion whilst a current feeder is positioned in or near the outermost surface (id. FIG. 2 (showing a protective layer 14 at the bottom of the cell and a current feeder 2 near the top of the cell)).
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417.
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Andelman with the teachings of Vermaas, viz., such that Vermaas includes a gel layer positioned in contact with its capacitive layer, in order to yield the predictable results/improvements of: (1) preventing short circuits; (2) providing containment for unattached molecules; and (3) providing a binder for the capacitive layer. KSR, 550 U.S. at 415–17.
For at least these same reasons, it is further submitted that it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to further combine the teachings of Andelman with the teachings of the instant combination such that (i) the gel layer of the instant combination is provided in or adjacent to the opening such that the gel layer seals the opening of the electrode housing, or (ii) the gel layer is positioned near a bottom housing wall of the housing and the current feeder is positioned in or near the opening. For example, as it applies to item (i) supra, it would have been obvious to arrive at this claim element in order to provide containment for unattached molecules (or particles). As another example, as it applies to item (ii) supra, it would have been obvious to arrive at this claim element in order to yield one or more of the predictable results/improvements of: preventing short circuits; and binding unattached molecules or particles in the capacitive layer. KSR, supra.
With respect to claim 3, the instant combination does not appear to specify the gel layer of the instant claim. Andelman teaches that ion-conducting materials were suitable as protective layers. (Andelman ¶¶ 100, 114.) Andelman further teaches using an aqua-based hydrogel: polyethylene glycol.3 (Id. ¶ 100.)
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”)).
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been prima facie obvious to one skilled in the art to select an ion-conducting layer or polyethylene glycol (an aqua-based hydrogel) as a material for the gel layer of the instant combination. MPEP § 2144.07; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335. Along these same lines, it is further submitted that it would have also been obvious to make such selections in order to yield the predictable results/improvements of: (1) preventing short circuits; (2) providing containment for unattached molecules; and (3) providing a binder for the capacitive layer. KSR, 550 U.S. at 415–17.

With respect to claim 5, as conveyed above, the capacitive layer comprises Norit DLC super 30. (See § 6.4.1(A) supra (citing Vermaas ¶ 51).) Notably, this material is activated carbon.4 As such, the limitations of the instant claim are considered to be within the teaching of the instant combination.
With respect to claim 6, as conveyed above, the current feeder can be a platinum coated titanium mesh. (See § 6.4.1(A) supra (citing Vermaas ¶ 51).)
With respect to claim 11, the housing comprises at least one side wall: since the capacitive electrode is embedded in the end plate. Put another way, there are several side walls surrounding the periphery of the embedded electrode. The instant combination does not appear to expressly specify that the gel layer is provided in the housing space adjacent to at least one side wall. However, based on the rationale provided in § 6.4.1 supra, it is respectfully submitted that it would have been obvious to provide the gel layer in the housing space adjacent the at least one side wall, in order to yield the predictable results/improvements of: (1) preventing short circuits (within the housing space); (2) providing containment for unattached molecules (within the housing space); and (3) providing a binder for the capacitive layer. KSR, 550 U.S. at 415–17.
With respect to claim 12, the current feeder is integrated in the capacitive layer. (Vermaas ¶ 51.) The instant combination does not appear to specify that the current feeder extends in a direction substantially parallel to an opening in the capacitive layer. However, as conveyed above the capacitive layer of the instant combination is formed from particles (Norit DLC super 30). (Id.) Thus, there would be multiple openings located between these particles. And one or more of these openings would have to be parallel to the current feeder: since there would be openings between the particles which face in every direction.5 As such, the concept of the current feeder extending substantially parallel to at least one of the openings in the capacitive layer is considered to be within the teaching of the instant combination.
With respect to claim 13, the instant claim appears to be directed to an intended use of the gel of claim 1 (holding a salt composition in its porous structure) as well as materials worked upon (the salt composition per se). See MPEP §§ 2114(II), 2115. Put another way, the salt composition does not appear to be a structural feature of the gel because: (1) the salt is dissolved in solution (as evidenced by the claimed molarity); and (2) this solution is merely being held within the pores of the gel—as opposed to being part of the gel’s actual structure. Another way to look at this situation would be to consider a “kitchen sponge” and soapy water. If a kitchen sponge was immersed in soapy water, the soap would not be considered to be part of the structure of the sponge: inter alia because the soap can simply flow out of the sponge, be squeezed out, or rinsed out. The soap simply wouldn’t be part of the actual crosslinked structure of the sponge. Rather, the sponge is merely intended to hold the soap in its pores—much like a picnic basket can hold food. That being said, previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003); Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002) (“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.”).  Thus, in view of these holdings, the instant claim is not being given patentable weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2015/0086813 A1, published March 26, 2015 (“Vermaas”).
        2 US 2014/0346046 A1, published November 27, 2014 (“Andelman”).
        3 See, e.g., Melhem et al., Kinetics of the Reactions of Ethylene Oxide with Water and Ethylene Glycols, 20 Process Saf Prog., 231, 232 (2001) (“Ethylene oxide reacts with water and ethylene glycols by addition polymerization to form higher ethylene glycols.”).
        4 See, e.g., Ran Zhao, Theory and operation of capacitive deionization systems, 19 (2013) (reciting “activated carbon (Norit DLC Super 30)”).
        5 See supra n. 4, FIG. 1.2 (showing openings between particles).